Allowance
This action is responsive to the following communication: RCE filed on 12/02/2021.  
Claims 1-4, 6-14, 16-23 are pending.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Dec. 2, 2021 has been entered.
Allowable Subject Matter
Claims 1-4, 6-14, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 23 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
detect an occurrence of a combined modality input, wherein the combined modality input comprises an utterance captured via a microphone of the computing apparatus and a touch gesture sustained on the display screen of the computing apparatus with respect to the instance of the content object displayed in the user interface to the application, wherein the touch gesture occurs at least partially coincident with the utterance; in the multi-input mode, and in response to detecting the occurrence of the combined modality input, identify the content object associated with the touch gesture; and in the multi-input mode, generate a combined object comprising a transcription of a captured version of the utterance and an icon for opening the content object in the application.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179